
	

114 HRES 782 IH: Encouraging the people of the United States to honor the service of military retirees who continue to serve the United States long after such retirees have completed military service.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Ms. Stefanik (for herself and Mr. Bishop of Georgia) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Encouraging the people of the United States to honor the service of military retirees who continue
			 to serve the United States long after such retirees have completed
			 military service.
	
	
 Whereas there are 2,100,000 retirees of the Armed Forces of the United States who have earned their retirement through career service or service-connected disability;
 Whereas military retirees are dedicated, focused, well-trained, well-disciplined, and well-educated and bring the best qualities of United States citizenship to lifelong service within the United States and their local communities as stable, responsible, citizens, and neighbors;
 Whereas those qualities often result in contributions to the civilian workforce as experienced and dedicated employees, to local educational institutions as teachers, counselors, and coaches, to local government as elected public servants, and to communities as effective volunteer leaders;
 Whereas such dedication and focus brings balance and stability to local communities; and Whereas those contributions are the manifestation of the desire of military retirees to continue lifelong service to the United States: Now, therefore, be it
	
 That the House of Representatives encourages the people of the United States to honor the past and continued service of military retirees to their communities and the United States long after such retirees have completed military service by supporting the goals and ideals of a Military Retiree Appreciation Day.
		
